DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, figs. 13-18 in the reply filed on 9/20/21 is acknowledged.
Claims 1-20 are pending in the application and are examined below.
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
“claim1” in claim 2, line 1 should be amended to recite --claim 1--.  
“claim11” in claim 12, line 1 should be amended to recite --claim 11--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation “said knee dome” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the claim recites the limitation “said knee dome” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming US 2014/0148747 A1 in view of Kilbey US 9,750,630 B2.
Regarding claim 1, Fleming discloses a flexion limiting knee brace assembly configured to adjust and maintain a desired amount of flexion in a human knee joint of a human leg (fig. 3, entire device; and [0025], the tension in the secondary cable 40 prevents the brace from lateral bending), comprising: (a) a rehabilitation brace, including, (i) a pivot joint 17A/B (fig. 5 and [0024]), (ii) a superior strut 4 extending from said pivot joint 17A/B in a superior direction (fig. 3 and [0024], femoral plate 4), (iii) a superior knee strap 11A connected to said superior strut 4 (fig. 3 and [0026], strap 11A is superior to the knee), (iv) an inferior strut 2 extending from said pivot joint 17A/B in an inferior direction (fig. 3 and [0024], tibial plate 2), (v) an inferior knee strap 11C connected to said inferior strut 2 (fig. 3 and [0026], strap 11C is inferior to the knee); (f) a rigid shell 3, including a superior knee cover and an inferior knee cover, with said rigid shell 3 being configured to lie over an anterior portion of said human knee joint (fig. 6 and [0024], plate 
Fleming is silent on (i) an inflatable bladder connected to said rigid shell on a posterior side of said rigid shell, said bladder being configured to lie between said rigid shell and said human knee joint; and (j) a pump for inflating said inflatable bladder.
However, Kilbey teaches a flexion limiting knee brace assembly 10 (fig. 1 and col. 2, lines 4-9) comprising (i) an inflatable bladder 58 connected to a similar rigid shell 56/26/28/30/32 on a posterior side of said rigid shell 56/26/28/30/32 (fig. 1 and col. 3, lines 35-38, 48-65; col. 4, lines 12-15; bladder 58 being posterior to outer panel 56, which comprises stays 26/28/30/32; col. 2, lines 4-9, when the stays are in position, the knee cannot flex or extend; thus, they render the outer layer 56 into a rigid shell), said bladder 58 being configured to lie between said rigid shell 56/26/28/30/32 and said human knee joint (col. 4, lines 12-15, bladder 58 being on the inside of outer layer 56, which would be between the shell 56/26/28/30/32 and the knee); and (j) a pump 42 for inflating said inflatable bladder 58 (col. 4, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the flexion limiting knee brace assembly of Fleming with (i) an inflatable bladder connected to said rigid shell on a posterior side of said rigid shell, said bladder being configured to lie between said rigid shell and said human knee joint; and (j) a pump for inflating said inflatable bladder, as taught by Kilbey, “which allows the 
Regarding claim 2, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming further discloses said rigid shell 3 including a knee dome between said superior knee cover and said inferior knee cover (fig. 6, the center of the shell 3 being dome shaped).
Regarding claim 3, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming further discloses a lateral relief proximate said knee dome, said lateral relief configured to provide clearance for said pivot joint 17A/B of said rehabilitation brace (fig. 6, plates 2 and 4 have openings/reliefs near shell 3 for receipt of pivot points 17A/B).
Regarding claim 4, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming further discloses a lateral relief proximate said knee dome, said lateral relief configured to provide clearance for said pivot joint 17A/B of said rehabilitation brace (fig. 6, plates 2 and 4 have openings/reliefs near shell 3 for receipt of pivot points 17A/B).
Regarding claim 5, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming is silent on said inflatable bladder including an outer perimeter and an inner perimeter, with said inner perimeter configured to surround a patella of said human knee joint.
However, Kilbey further teaches said inflatable bladder 58 including an outer perimeter and an inner perimeter, with said inner perimeter configured to surround a patella of said human knee joint (fig. 3 and col. 3, lines 48-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable bladder of Fleming in view of Kilbey with an outer perimeter and an inner perimeter, with said inner perimeter configured to 
Regarding claim 6, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming is silent on said pump comprising a squeeze bulb.
However, Kilbey further teaches said pump 42 comprising a squeeze bulb (col. 4, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said pump of Fleming in view of Kilbey to comprise a squeeze bulb, as taught by Kilbey, so “the patient has manual control of the inflation and deflation of the air bladder” (col. 4, lines 4-6).
Regarding claim 7, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming is silent on said inflatable air bladder having a posterior surface including a hook-compatible covering.
However, Kilbey further teaches said inflatable air bladder 58 having a posterior surface including a hook-compatible covering 48 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Fleming in view of Kilbey with a posterior surface including a hook-compatible covering, as taught by Kilbey, to accommodate cold packs, which provide further therapeutic benefits (col. 4, lines 55-67).
Regarding claim 8, Fleming in view of Kilbey discloses the claimed invention as discussed above.

However, Kilbey further teaches (a) a cold pack 60 having a hook panel 64; and (b) wherein said cold pack hook panel 64 is attached to said hook-compatible covering 48 on said posterior surface of said air bladder 58 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Fleming in view of Kilbey with (a) a cold pack having a hook panel; and (b) wherein said cold pack hook panel is attached to said hook-compatible covering on said posterior surface of said air bladder, as taught by Kilbey, “to effectively administer cold therapy” (col. 4, lines 49-51).
Regarding claim 9, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming is silent on said inflatable air bladder having a posterior surface including a hook-compatible covering.
However, Kilbey further teaches said inflatable air bladder 58 having a posterior surface including a hook-compatible covering 48 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Fleming in view of Kilbey with a posterior surface including a hook-compatible covering, as taught by Kilbey, to accommodate cold packs, which provide further therapeutic benefits (col. 4, lines 55-67).
Regarding claim 10, Fleming in view of Kilbey discloses the claimed invention as discussed above.

However, Kilbey further teaches (a) a cold pack 60 having a hook panel 64; and (b) wherein said cold pack hook panel 64 is attached to said hook-compatible covering 48 on said posterior surface of said air bladder 58 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Fleming in view of Kilbey with (a) a cold pack having a hook panel; and (b) wherein said cold pack hook panel is attached to said hook-compatible covering on said posterior surface of said air bladder, as taught by Kilbey, “to effectively administer cold therapy” (col. 4, lines 49-51).
Regarding claim 11, Fleming discloses a flexion limiting knee brace assembly configured to adjust and maintain a desired amount of flexion in a human knee joint of a human leg (fig. 3, entire device; and [0025], the tension in the secondary cable 40 prevents the brace from lateral bending) when combined with a rehabilitation brace having (i) a pivot joint 17A/B (fig. 5 and [0024]), (ii) a superior strut 4 extending from said pivot joint 17A/B in a superior direction (fig. 3 and [0024], femoral plate 4), (iii) a superior knee strap 11A connected to said superior strut 4 (fig. 3 and [0026], strap 11A is superior to the knee), (iv) an inferior strut 2 extending from said pivot joint 17A/B in an inferior direction (fig. 3 and [0024], tibial plate 2), (v) an inferior knee strap 11C connected to said inferior strut 2 (fig. 3 and [0026], strap 11C is inferior to the knee), said flexion limiting knee brace comprising: (a) a rigid shell 3, including a superior knee cover and an inferior knee cover, with said rigid shell 3 being configured to lie over an anterior portion of said human knee joint (fig. 6 and [0024], plate 3, which would lie over the front of the knee when the device is worn; the upper half of the plate 3 is the superior knee cover, and the lower half is the inferior knee cover); (b) said superior knee cover configured to be restrained against said human leg by said superior knee strap 11A of said rehabilitation brace (fig. 3, when the device is 
Fleming is silent on (d) an inflatable bladder connected to said rigid shell on a posterior side of said rigid shell, said bladder being configured to lie between said rigid shell and said human knee joint; and (e) a pump for inflating said inflatable bladder.
However, Kilbey teaches a flexion limiting knee brace assembly 10 (fig. 1 and col. 2, lines 4-9) comprising (d) an inflatable bladder 58 connected to a similar rigid shell 56/26/28/30/32 on a posterior side of said rigid shell 56/26/28/30/32 (fig. 1 and col. 3, lines 35-38, 48-65; col. 4, lines 12-15; bladder 58 being posterior to outer panel 56, which comprises stays 26/28/30/32; col. 2, lines 4-9, when the stays are in position, the knee cannot flex or extend; thus, they render the outer layer 56 into a rigid shell), said bladder 58 being configured to lie between said rigid shell 56/26/28/30/32 and said human knee joint (col. 4, lines 12-15, bladder 58 being on the inside of outer layer 56, which would be between the shell 56/26/28/30/32 and the knee); and (e) a pump 42 for inflating said inflatable bladder 58 (col. 4, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the flexion limiting knee brace assembly of Fleming with (d) an inflatable bladder connected to said rigid shell on a posterior side of said rigid shell, said bladder being configured to lie between said rigid shell and said human knee joint; and (e) a pump for inflating said inflatable bladder, as taught by Kilbey, “which allows the user to adjust the amount of compression provide by the knee brace” (col. 3, line 66-col. 4, line 1).
Regarding claim 12, Fleming in view of Kilbey discloses the claimed invention as discussed above.

Regarding claim 13, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming further discloses a lateral relief proximate said knee dome, said lateral relief configured to provide clearance for said pivot joint 17A/B of said rehabilitation brace (fig. 6, plates 2 and 4 have openings/reliefs near shell 3 for receipt of pivot points 17A/B).
Regarding claim 14, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming further discloses a lateral relief proximate said knee dome, said lateral relief configured to provide clearance for said pivot joint 17A/B of said rehabilitation brace (fig. 6, plates 2 and 4 have openings/reliefs near shell 3 for receipt of pivot points 17A/B).
Regarding claim 15, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming is silent on said inflatable bladder including an outer perimeter and an inner perimeter, with said inner perimeter configured to surround a patella of said human knee joint.
However, Kilbey further teaches said inflatable bladder 58 including an outer perimeter and an inner perimeter, with said inner perimeter configured to surround a patella of said human knee joint (fig. 3 and col. 3, lines 48-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable bladder of Fleming in view of Kilbey with an outer perimeter and an inner perimeter, with said inner perimeter configured to surround a patella of said human knee joint, as taught by Kilbey, to provide knee cap relief (col. 3, lines 48-50).
Regarding claim 16, Fleming in view of Kilbey discloses the claimed invention as discussed above.

However, Kilbey further teaches said pump 42 comprising a squeeze bulb (col. 4, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said pump of Fleming in view of Kilbey to comprise a squeeze bulb, as taught by Kilbey, so “the patient has manual control of the inflation and deflation of the air bladder” (col. 4, lines 4-6).
Regarding claim 17, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming is silent on said inflatable air bladder having a posterior surface including a hook-compatible covering.
However, Kilbey further teaches said inflatable air bladder 58 having a posterior surface including a hook-compatible covering 48 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Fleming in view of Kilbey with a posterior surface including a hook-compatible covering, as taught by Kilbey, to accommodate cold packs, which provide further therapeutic benefits (col. 4, lines 55-67).
Regarding claim 18, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming is silent on (a) a cold pack having a hook panel; and (b) wherein said cold pack hook panel is attached to said hook-compatible covering on said posterior surface of said air bladder.
However, Kilbey further teaches (a) a cold pack 60 having a hook panel 64; and (b) wherein said cold pack hook panel 64 is attached to said hook-compatible covering 48 on said posterior surface of said air bladder 58 (col. 4, lines 55-67).

Regarding claim 19, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming is silent on said inflatable air bladder having a posterior surface including a hook-compatible covering.
However, Kilbey further teaches said inflatable air bladder 58 having a posterior surface including a hook-compatible covering 48 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Fleming in view of Kilbey with a posterior surface including a hook-compatible covering, as taught by Kilbey, to accommodate cold packs, which provide further therapeutic benefits (col. 4, lines 55-67).
Regarding claim 20, Fleming in view of Kilbey discloses the claimed invention as discussed above.
Fleming is silent on (a) a cold pack having a hook panel; and (b) wherein said cold pack hook panel is attached to said hook-compatible covering on said posterior surface of said air bladder.
However, Kilbey further teaches (a) a cold pack 60 having a hook panel 64; and (b) wherein said cold pack hook panel 64 is attached to said hook-compatible covering 48 on said posterior surface of said air bladder 58 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Fleming in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pansiera US 4,681,097 discloses a knee brace 12 with an anterior knee pad 50 and straps 51/53 overlying the knee pad 50 (fig. 1)
Christensen US 5,360,394 discloses a knee brace 1 with inflatable bladders along the posterior surface (fig. 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MICHELLE J LEE/            Examiner, Art Unit 3786